Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 2 December 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa
Washington 2. December 1806.

I have been expecting to hear from you these two or three days, and begin to feel some anxiety to learn how you all have been since I left you.
Yesterday was the day at which the Session of Congress commenced, and a Quorum of both houses appeared—The President’s Message has just been read, and is very long—But it gives no information on the subjects of the highest importance to the Nation—the state of our affairs with England & with Spain—There is much talk about expeditions undertaken by individual citizens against Spain, without naming any body, and a dissertation upon projects against the United States, which might be some where concerting—Recommendations to repeal the Salt-tax—and to make an Amendment of the Constitution to apply the revenue, which we shall soon have without knowing what to do with it, to some scientific purpose; or Academy for Education.
The family are all as well as when I wrote you last—Little Walter is yet unwell—Adelaide and your brother still have occasional returns of the fever and ague; but not with regularity.
Remember me kindly to Caroline, and kiss the dear Children for their and your / affectionate
John Quincy Adams.